Opinion issued May 9, 2019




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-19-00198-CV
                           ———————————
            IN THE INTEREST OF A.C.D. AND S.C.D., Children



                   On Appeal from the 314th District Court
                           Harris County, Texas
                     Trial Court Case No. 2017-05093J


                          MEMORANDUM OPINION

      Appellant, mother, attempts to appeal from the trial court’s final decree

terminating her parental rights to her minor children, A.C.D. and S.C.D.

      We dismiss the appeal.

      An appeal from a judgment terminating parental rights is an accelerated

appeal. TEX. FAM. CODE ANN. §§ 109.002(a-1), 263.405(a); see Doe v. Brazoria
Cty. Child Protective Servs., 226 S.W.3d 563, 570 (Tex. App.—Houston [1st Dist.]

2007, no pet.). In an accelerated appeal, absent a motion to extend time under Texas

Rule of Appellate Procedure 26.3, “the deadline for filing a notice of appeal is

strictly set at twenty days after the judgment is signed, with no exceptions and filing

a rule 26.1(a) motion for new trial, motion to modify the judgment, motion to

reinstate, or request for findings of fact and conclusions of law will not extend that

deadline.” In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005); see TEX. R. APP. P.

26.1(a), (b). If a motion for extension of time to file a notice of appeal is timely

filed, the deadline for filing a notice of appeal is extended by fifteen days, to

thirty-five days after the judgment is signed. See TEX. R. APP. P. 26.3; Doe, 226
S.W.3d at 570.

      Here, the trial court signed its final decree terminating mother’s parental rights

on December 31, 2018. Because this appeal is an accelerated appeal, appellant’s

timely filed motion for new trial did not extend the deadline to file a notice of appeal.

See In re K.A.F., 160 S.W.3d at 927; In re R.B.M., 338 S.W.3d 755, 756 (Tex.

App.—Houston [14th Dist.] 2011, no pet.). Mother’s notice of appeal, therefore,

was due by January 22, 2019, or by February 6, 2019, with a fifteen-day extension.

See TEX. R. APP. P. 4.1, 26.1(b), 26.3. Proceeding pro se, mother untimely filed her




                                           2
notice of appeal on March 19, 2019.1 Without a timely filed notice of appeal, this

Court lacks jurisdiction over mother’s appeal. See TEX. R. APP. P. 25.1.

      On April 4, 2019, we notified mother that her appeal was subject to dismissal

for want of jurisdiction unless, by April 18, 2019, she filed a written response

showing how this Court has jurisdiction over her appeal. See TEX. R. APP. P. 42.3(a)

(allowing involuntary dismissal of appeal after notice). Mother has not responded.

      Accordingly, we dismiss the appeal for want of jurisdiction. See TEX. R. APP.

P. 42.3(a), 43.2(f); see also In re K.A.F., 160 S.W.3d at 928 (holding untimely notice

of appeal failed to invoke jurisdiction of appellate court); In re R.B.M., 338 S.W.3d

at 757–58 (dismissing appeal in parental termination case for want of jurisdiction

when notice of appeal untimely).

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




1
      The record filed in this Court reflects that retained counsel represented mother in
      the trial court.
                                           3